DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on February 19, 2021 is acknowledged. The traversal is on the ground(s) that Examiner has not established a search burden. This is not found persuasive because as Applicant admits a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) is sufficient to establish a search burden. As noted in the restriction dated January 12, 2021 the inventions require a different field of search, specifically employing different search queries. Examiner notes that claims 3 and 9 are withdrawn as being directed to a non-elected species. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
Claims 1-2, 4-8 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willmeroth et al. (U.S. Pub. No. 2009/0236680 A1) in view of Bobde et al. (U.S. Pub. No. 2012/0248566 A1), Disney (U.S. Pub. No. 2011/0068397 A1), and Fujihira (U.S. Patent No. 6,683,347 B1).
Regarding claim 1, Willmeroth discloses a method of manufacturing a semiconductor device having a super junction, the method comprising:
preparing a semiconductor substrate (FIG. 7: 16, see paragraph 0032);
epitaxially forming a first epitaxial layer on the semiconductor substrate, the first epitaxial layer having a first thickness (FIG. 2: 5, see paragraph 0035);
implanting dopants of a first conductive type in an entire top surface of the first undoped epitaxial layer to form a first doped layer of the first conductive type (FIG. 3: 9, see paragraph 0035);
implanting dopants of a second conductive type in predetermined portions of the first doped layer (FIG. 4: 7, see paragraph 0036);
epitaxially forming a second epitaxial layer on the first doped layer the second epitaxial layer having a second thickness (FIG. 5: additional layer formed, see paragraph 0037);
implanting dopants of the first conductive type in an entire top surface of the second epitaxial layer to form a second doped layer of the first conductive type (FIG. 5: second dN layer, see paragraph 0037);

diffusing dopants of at least the first and second doped layers to the first and second epitaxial layers in order to form a blocking layer in the active region, the blocking layer comprising a first conductive type pillar and a second conductive type pillar that extend in a vertical direction on the semiconductor substrate and that are alternately arrayed in a horizontal direction (FIG. 8, see paragraph 0040).
Willmeroth is silent in regards to an active region and a termination region surrounding the active region; the first and second epitaxial layers being undoped; the second thickness being different from the first thickness; and the diffusing forming a termination pillar in the termination region. 
Bobde discloses an active region and a termination region surrounding the active region, and diffusing dopants to form a termination pillar in the termination region (FIG. 7:714, see paragraph 0030). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Bobde to the teachings of the Willmeroth so as to increase breakdown voltage (see paragraph 0013).
Disney discloses first and second undoped epitaxial layers (FIG. 5F: 206, see paragraph 0035). It would have been obvious to one of ordinary skill in the art at the time of inventionto apply the teachings of Disney to the teachings of Willmeroth such that the epitaxial layers are undoped so as to more easily control the distribution profile of the n -type dopants (see paragraph 0040).
Fujihira discloses the second thickness being different from the first thickness (FIG. 4d: I0/I1, see col. 4, line 19). It would have been obvious to one of ordinary skill in the art at the time of inventionto apply the teachings of Fujihira to the teachings of the combination so as to avoid increasing on-resistance (see col. 4, line 27).
Regarding claim 2, Willmeroth discloses the first conductive type is N-type and the second conductive type is p-type (FIG. 5: first doping is N-type, second doping is P-type).
Regarding claim 4, Willmeroth, as previously modified by Fujihira discloses the second thickness is greater than the first thickness (FIG. 4d: I1 is greater than I0).
Regarding claim 5, Willmeroth discloses a density profile of dopants of the first conductive type is uniform in the horizontal direction in both the first and second conductive type pillars in the blocking layer (FIG. 9: the dopant density varies with depth, but not at points along the same depth, see paragraph 0041).
Regarding claim 6, Willmeroth is silent in regards to a thermal treatment.
Disney discloses diffusing dopants from at least the first and second doped layers is by thermal treatment (see paragraphs 0026). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the diffusion of Disney to the teachings of Willmeroth so as to form doped pillars with reduced lateral dimensions (see paragraph 0027).
Regarding claim 7, Willmeroth discloses a density profile of dopants of the first conductive type is uniform in the horizontal direction in both the first and second conductive type pillars, and the density profile of dopants of the first conductive type varies in the vertical direction in the blocking layer (FIG. 9: the dopant density varies with depth, but not at points along the same depth, see paragraph 0041).
Regarding claim 8, Willmeroth discloses before diffusing dopants from at least the first and second doped layers to form the blocking layer, epitaxially forming a third undoped epitaxial layer on the second doped layer, implanting dopants of the first conductive type in the third undoped epitaxial layer to form a third doped layer of the first conductive type, the third undoped epitaxial layer having a third thickness (FIG. 7: third iteration of 4 and 9);
wherein the blocking layer is formed by diffusing dopants from at least the first, second, and third doped layers (FIG. 8, see paragraph 0040).
Regarding claim 11, Willmeroth is silent in regards to forming a first conductive type epi -layer on the semiconductor substrate.
Disney discloses a first conductive type epi-layer on the semiconductor substrate (FIG. 5:104, see paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Disney to the teachings of Willmeroth so as to provide a second lower doped substrate (see paragraph 0035).
Regarding claim 12, Willmeroth, as previously modified by Bobde, discloses the termination pillar comprises a first conductive type termination pillar and a second conductive type termination pillar (FIG.7: multiple termination pillars 714).
Regarding claim 13, Willmeroth, as previously modified by Bobde, discloses the  diffusing dopants of at least the first and second doped layers further comprises:
diffusing the dopants of the at least the first and second doped layers to form an edge second conductive type pillar that is disposed between the active region and the termination region to surround the active region (FIG. 8 of Willmeroth, the edge pillar being defined as the last active pillar on the edge of the termination shown in FIG. 7 of Bobde);
wherein the edge second conductive type pillar is coupled to a source electrode (FIG. 19: S, see paragraph 0054).
Regarding claim 14, Willmeroth discloses a gate oxide layer on the first conductive type pillar; forming a gate electrode on the gate oxide layer (FIG. 19: G/25, see paragraph 0054);
forming a body layer in an upper region of the second conductive type pillar; forming at least one source region in the body layer (FIG. 19: 12, see paragraph 0054); and
forming a source electrode electrically connected to the at least one source region (FIG. 19: S, see paragraph 0054).
Regarding claim 15, Willmeroth discloses before the diffusing, forming a top epitaxial layer on the second doped layer that is the uppermost layer and implanting dopants of the first conductive type into an upper region of the top epitaxial layer (FIGS. 7 and 8: uppermost .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819